DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amichai Kotev on 3/11/2021.
The application has been amended as follows:
 (Currently Amended) A method of removing turbulence from an image of a time ordered sequence of image frames, the method comprising:
removing effects of turbulence from a first image of the time ordered sequence of frames to create an initial corrected image frame;
determining a number of iterations required to achieve a desired amount of turbulence removal for a subsequent image in the sequence and satisfy a latency constraint and an available memory capacity, the latency and the available memory capacity relating to a computing system implementing the turbulence removal; 
determining, based on the number of required iterations, a minimum set of image frames required to remove turbulence from the subsequent image, wherein said minimum set of image frames is stored in the available memory and comprises: a number of image frames of time ordered sequence of image frames, a number of image frames generated in an intermediate iteration of turbulence removal and the initial corrected image frame; and 
using said minimum set of image frames to remove turbulence from the subsequent image of time ordered sequence of image frames of [[the]] a video to output a subsequent corrected image. 

(Original) The method according to claim 1, further comprising determining, using the subsequent corrected image, that an additional iteration of turbulence removal is required. 
(Original) The method according to claim 1, further comprising determining, using the subsequent corrected image, that an additional iteration of turbulence removal is required and that the additional iteration of turbulence removal satisfies the latency constraint and the available memory capacity.
(Currently Amended) The method according to claim 1, further comprising determining, using the subsequent corrected image, that an additional iteration of turbulence removal is required, wherein the minimum number of frames is updated to add a corrected version of a previous frame from [[the]] a previous iteration.
(Original) The method according to claim 1, wherein determining the number of iterations comprises determining a maximum number of iterations to satisfy the latency constraint and the available memory capacity.
(Original) The method according to claim 1, wherein determining the number of iterations comprises determining a minimum number of iterations to provide the desired amount of turbulence removal.  
(Original) The method according to claim 1, wherein determining the number of iterations comprises determining a minimum number of iterations to provide the desired amount of turbulence removal, and the minimum number of iterations is determined based on a geometric similarity of a number of the frames of the time ordered sequence. 
(Original) The method according to claim 1, further comprising determining, using the subsequent corrected image, that additional turbulence removal is required, wherein the number of iterations is increased by a maximum of one iteration.  
(Original) The method according to claim 1, wherein determining the number of iterations comprises: determining a maximum number of iterations to satisfy the latency constraint and the available memory capacity; determining a minimum number of iterations to provide the desired amount 
(Original) The method according to claim 1, wherein determining the number of iterations comprises: determining a maximum number of iterations to satisfy the latency constraint and the available memory capacity; determining a minimum number of iterations to provide the desired amount of turbulence removal; and determining an average of the maximum and minimum number of iterations; and the determined average number of iterations is used for every image frame of the time ordered sequence. 
(Original) The method according to claim 1, wherein the number of iterations required is determined separately for each image frame of the time ordered sequence. 
(Original) The method according to claim 1, wherein the turbulence removal comprises removing spatial blur followed by geometric distortion removal using the minimum set of frames stored in the memory.
(Original) The method according to claim 1, wherein the method is implemented in real-time as the time ordered sequence of image frames is captured. 
 (Currently Amended) The method according to claim 1, wherein determining the number of iterations comprises determining a minimum number of iterations to provide the desired amount of turbulence removal, and [[the]] a desired level of turbulence removal is determined using a gradient-based structural similarity index (G-SSIM) method and a number of the image frames of the time ordered sequence.
(Currently Amended) The method according to claim 1, wherein removing turbulence from the subsequent image comprises combining (i) the initial corrected image, (ii) a corrected image of the subsequent frame from an intermediate iteration immediately preceding [[the]] a current iteration and (ii) and an image frame for a next subsequent image in the sequence as corrected in [[the]] a
(Currently Amended) A non-transitory computer readable medium having a computer program stored thereon to implement a method of removing turbulence from an image of a time ordered sequence of image frames, the program comprising:
code for removing effects of turbulence from a first image of the time ordered sequence of frames to create an initial corrected image frame;
code for determining a number of iterations required to achieve a desired amount of turbulence removal for a subsequent image in the sequence and satisfy a latency constraint and an available memory capacity, the latency and the available memory capacity relating to a computing system implementing the turbulence removal; 
code for determining, based on the number of required iterations, a minimum set of image frames required to remove turbulence from the subsequent image, wherein said minimum set of image frames is stored in the available memory and comprises: a number of image frames of time ordered sequence of image frames, a number of image frames generated in an intermediate iteration of turbulence removal and the initial corrected image frame; and 
code for using said minimum set of image frames to remove turbulence from the subsequent image of time ordered sequence of image frames of [[the]] a video to output a subsequent corrected image.

(Currently Amended) An image capture device, comprising: 
a memory; and
a processor configured to execute code stored on the memory implement a method of removing turbulence from an image of a time ordered sequence of image frames captured by the image capture device, the method comprising:
removing effects of turbulence from a first image of the time ordered sequence of frames to create an initial corrected image frame;
determining a number of iterations required to achieve a desired amount of turbulence removal for a subsequent image in the sequence and satisfy a latency constraint and an available capacity of the memory, the latency constraint relating to the image capture device and; 
determining, based on the number of required iterations, a minimum set of image frames required to remove turbulence from the subsequent image, wherein said minimum set of image frames is stored in the available memory and comprises: a number of image frames of time ordered sequence 
using said minimum set of image frames to remove turbulence from the subsequent image of time ordered sequence of image frames of [[the]] a video to output a subsequent corrected image.

(Currently Amended) A system, comprising:
a memory; and 
a processor, wherein the processor is configured to execute code stored on the memory for implementing a method of removing turbulence from an image of a time ordered sequence of image frames, the method comprising:
removing effects of turbulence from a first image of the time ordered sequence of frames to create an initial corrected image frame;
determining a number of iterations required to achieve a desired amount of turbulence removal for a subsequent image in the sequence and satisfy a latency constraint and an available memory capacity of the memory, the latency relating to a computing system implementing the turbulence removal; 
determining, based on the number of required iterations, a minimum set of image frames required to remove turbulence from the subsequent image, wherein said minimum set of image frames is stored in the available memory and comprises: a number of image frames of time ordered sequence of image frames, a number of image frames generated in an intermediate iteration of turbulence removal and the initial corrected image frame; and 
using said minimum set of image frames to remove turbulence from the subsequent image of time ordered sequence of image frames of [[the]] a video to output a subsequent corrected image.


Allowable Subject Matter
Claims 1‐18 are allowed.
The following is an examiner’s statement of reasons for allowance for application:

Yamada (US Patent 9569825) discloses correcting atmospheric turbulence in a first input image included in a video by determining an atmospheric turbulence intensity which indicates an intensity of the atmospheric turbulence, however this is not done with reduced latency.
Xie et al. (Removing Turbulence Effect, Xie et al, 2016) discloses removing geometric distortion and space-time-varying blur in frames captured through an atmospheric turbulence by recovering a latent image from observed frames by integrating a new hybrid total variation model, which first constructing a high-quality reference image from the observed frames and then optimizing the reference image iteratively by using optimization algorithm efficiently, however this is not done with determination of minimum set of image frames.
	However, either Yamada alone or in combination with Xie et al. does not expressly teach the particular features claimed in the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669